Error, from the Madison common pleas. Wells sued Brown and Wellington in a justice’s court. The defendants obtained a verdict, and judgment was rendered in their favor. The plaintiff sued out a certiorari, to which the justice made a return, which is set forth in the record at full length. Then follows a second return, purporting to bean amendedxeturn, but instead of supplying defects in the first return, it sets forth all the proceedings before the justice. The common pleas affirmed the judgment of the justice, and this court reversed the judgment of the common pleas. The court, in delivering their opinion, animadverted upon the abuse of making two full returns, saying that the rule calling for an amended return should have pointed out the defects in the original return, and the second return ought to have been confined strictly to an answer to such rule; and that, although the plaintiff below had succeeded upon the writ of error, the taxing officer ought not to allow for more than one return in the bill of costs.